--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.5


FINANCIAL MEDIA GROUP, INC.
2008 NON-QUALIFIED STOCK OPTION PLAN
ADOPTED JULY 2, 2008


1. PURPOSE OF THE PLAN. The Financial Media Group, Inc. 2008 Non-Qualified Stock
Option Plan (the "Plan") is intended to advance the interests of Financial Media
Group, Inc. (the "Company") by inducing individuals and eligible entities (as
hereinafter provided) of outstanding ability and potential to join, remain with,
or provide consulting or advisory services to, the Company, by encouraging and
enabling eligible employees, non-employee Directors, consultants and advisors to
acquire proprietary interests in the Company, and by providing the participating
employees, non-employee Directors, consultants and advisors with an additional
incentive to promote the success of the Company. This is accomplished by
providing for the granting of Non-Qualified Stock Options (the "Options") to
employees, non-employee Directors, consultants and advisors.


2. ADMINISTRATION. The Plan shall be administered by the Board of Directors of
the Company (the "Board of Directors") or by a committee (the "Committee")
chosen by the Board of Directors. Except as herein specifically provided, the
interpretation and construction by the Board of Directors or the Committee of
any provision of the Plan or of any Option granted under it shall be final and
conclusive. The receipt of Options by Directors, or any members of the
Committee, shall not preclude their vote on any matters in connection with the
administration or interpretation of the Plan.


3. SHARES SUBJECT TO THE PLAN. The stock subject to Options granted under the
Plan shall be shares of the Company's Common Stock, par value $0.001 per share
(the "Common Stock"), whether authorized but unissued or held in the Company's
treasury. The maximum number of shares of Common Stock which may be issued
pursuant to Options granted under the Plan shall not exceed in the aggregate two
million (2,000,000) shares, subject to adjustment in accordance with the
provisions of Section 11 hereof. The Company shall at all times while the Plan
is in force reserve such number of shares of Common Stock as will be sufficient
to satisfy the requirements of all outstanding Options granted under the Plan.
In the event any Option granted under the Plan shall expire or terminate for any
reason without having been exercised in full or shall cease for any reason to be
exercisable in whole or in part, the un-purchased shares subject thereto shall
again be available for Options under the Plan.


4. PARTICIPATION. The class of individual or entity that shall be eligible to
receive Options under the Plan shall be all employees (including officers) and
non-employee Directors of, or consultants and advisors to, either the Company or
any subsidiary corporation of the Company; provided, however, that Options shall
not be granted to any such consultants and advisors unless (i) bona fide
services have been or are to be rendered by such consultant or advisor and (ii)
such services are not in connection with the offer or sale of securities in a
capital raising transaction. The Board of Directors or the Committee, in its
sole discretion, but subject to the provisions of the Plan, shall determine the
employees and non-employee Directors of, and the consultants and advisors to,
the Company and its subsidiary corporations to whom Options shall be granted,
and the number of shares to be covered by each Option, taking into account the
nature of the employment or services rendered by the individuals or entities
being considered, their annual compensation, their present and potential
contributions to the success of the Company, and such other factors as the Board
of Directors or the Committee may deem relevant.


5. STOCK OPTION AGREEMENT. Each Option granted under the Plan shall be
authorized by the Board of Directors or the Committee, and shall be evidenced by
a Stock Option Agreement which shall be executed by the Company and by the
individual or entity to whom such Option is granted. The Stock Option Agreement
shall specify the number of shares of Common Stock as to which any Option is
granted, the period during which the Option is exercisable, the option price per
share thereof, and such other terms and provisions not inconsistent with this
Plan.


6. GRANT OF NON-QUALIFIED STOCK OPTIONS. The Options granted under the Plan are
not intended to meet the requirements of Section 422 of the Internal Revenue
Code of 1986, as amended (the "Code"). The Options shall be subject to the
following terms and conditions:



 
(1)
An Option may be granted to any individual or entity eligible to receive an
Option under the Plan pursuant to Section 4 hereof.




 
(2)
The option price of the shares of Common Stock subject to an Option shall be
determined by the Board of Directors or the Committee, in its sole discretion,
at the time of the grant of the Option.




 
(3)
An Option granted under the Plan may be of such duration as shall be determined
by the Board of Directors or the Committee (subject to earlier termination as
expressly provided in Section 9 hereof).



7. RIGHTS OF OPTION HOLDERS. The holder of any Option granted under the Plan
shall have none of the rights of a stockholder with respect to the stock covered
by his Option until such stock shall be transferred to him upon the exercise of
his Option.


8. TRANSFERABILITY. No Option granted under the Plan shall be transferable by
the individual or entity to which it was granted otherwise than by will or the
laws of descent and distribution, and, during the lifetime of such individual,
shall not be exercisable by any other person, but only by him.
 
 

--------------------------------------------------------------------------------

 
 
 
9. TERMINATION OF EMPLOYMENT OR DEATH.



 
(1)
Subject to the terms of the Stock Option Agreement, if the employment of an
employee by, or the services of a non-employee Director for, or consultant or
advisor to, the Company or a subsidiary corporation of the Company shall be
terminated for cause or voluntarily by the employee, non-employee Director,
consultant or advisor, then his or its Option shall expire forthwith. Subject to
the terms of the Stock Option Agreement, and except as provided in subsections
(b) and (c) of this Section 9, if such employment or services shall terminate
for any other reason, then such Option may be exercised at any time within three
(3) months after such termination, subject to the provisions of subsection (d)
of this Section 9. For purposes of the Plan, the retirement of an individual
either pursuant to a pension or retirement plan adopted by the Company or at the
normal retirement date prescribed from time to time by the Company shall be
deemed to be termination of such individual's employment other than voluntarily
or for cause. For purposes of this subsection (a), an employee, non-employee
Director, consultant or advisor who leaves the employ or services of the Company
to become an employee or non-employee Director of, or a consultant or advisor
to, a subsidiary corporation of the Company or a corporation (or subsidiary or
parent corporation of the corporation) which has assumed the Option of the
Company as a result of a corporate reorganization or the like shall not be
considered to have terminated his employment or services.




 
(2)
Subject to the terms of the Stock Option Agreement, if the holder of an Option
under the Plan dies (i) while employed by, or while serving as a non-employee
Director for or a consultant or advisor to, the Company or a subsidiary
corporation of the Company, or (ii) within three (3) months after the
termination of his employment or services other than voluntarily by the employee
or non-employee Director, consultant or advisor, or for cause, then such Option
may, subject to the provisions of subsection (d) of this Section 9, be exercised
by the estate of the employee or non-employee Director, consultant or advisor,
or by a person who acquired the right to exercise such Option by bequest or
inheritance or by reason of the death of such employee or non-employee Director,
consultant or advisor at any time within one (1) year after such death.




 
(3)
Subject to the terms of the Stock Option Agreement, if the holder of an Option
under the Plan ceases employment or services because of permanent and total
disability (within the meaning of Section 22(e)(3) of the Code) while employed
by, or while serving as a non-employee Director for or consultant or advisor to,
the Company or a subsidiary corporation of the Company, then such Option may,
subject to the provisions of subsection (d) of this Section 9, be exercised at
any time within one (1) year after his termination of employment, termination of
Directorship or termination of consulting or advisory services, as the case may
be, due to the disability.




 
(4)
An Option may not be exercised pursuant to this Section 9 except to the extent
that the holder was entitled to exercise the Option at the time of termination
of employment, termination of Directorship, termination of consulting or
advisory services, or death, and in any event may not be exercised after the
expiration of the Option.




 
(5)
For purposes of this Section 9, the employment relationship of an employee of
the Company or of a subsidiary corporation of the Company will be treated as
continuing intact while he is on military or sick leave or other bona fide leave
of absence (such as temporary employment by the Government) if such leave does
not exceed ninety (90) days, or, if longer, so long as his right to reemployment
is guaranteed either by statute or by contract.



10. EXERCISE OF OPTIONS.



 
(1)
Unless otherwise provided in the Stock Option Agreement, any Option granted
under the Plan shall be exercisable in whole at any time, or in part from time
to time, prior to expiration. The Board of Directors or the Committee, in its
absolute discretion, may provide in any Stock Option Agreement that the exercise
of any Options granted under the Plan shall be subject (i) to such condition or
conditions as it may impose, including, but not limited to, a condition that the
holder thereof remain in the employ or service of, or continue to provide
consulting or advisory services to, the Company or a subsidiary corporation of
the Company for such period or periods from the date of grant of the Option as
the Board of Directors or the Committee, in its absolute discretion, shall
determine; and (ii) to such limitations as it may impose.




 
(2)
An Option granted under the Plan shall be exercised by the delivery by the
holder thereof to the Company at its principal office (attention of the
Secretary) of written notice of the number of shares with respect to which the
Option is being exercised. The notice shall be given pursuant to the Notice of
Exercise form attached to the Stock Option Agreement. Such notice shall be
accompanied by payment of the full option price of such shares, and payment of
such option price shall be made by the holder's delivery of (i) his check
payable to the order of the Company, (ii) previously acquired Common Stock, the
fair market value of which shall be determined as of the date of exercise, if
this method of payment is otherwise permitted by the Stock Option Agreement,
(iii) a notice of his election to exercise the Option via "cash-less" exercise,
if cash-less exercise is otherwise permitted by the Stock Option Agreement, (iv)
a notice to convert debt, if the Company is indebted to the holder, or (v) any
combination of the foregoing (i), (ii), (iii) and (iv) to the extent permitted
by the Stock Option Agreement.

 
11. ADJUSTMENT UPON CHANGE IN CAPITALIZATION.



 
(1)
In the event that the outstanding Common Stock is hereafter changed by reason of
reorganization, merger, consolidation, recapitalization, reclassification, stock
split-up, combination of shares, reverse split, stock dividend or the like, an
appropriate adjustment shall be made by the Board of Directors or the Committee
in the aggregate number of shares available under the Plan and in the number of
shares and option price per share subject to outstanding Options. If the Company
shall be reorganized, consolidated, or merged with another corporation, the
holder of an Option shall be entitled to receive upon the exercise of his Option
the same number and kind of shares of stock or the same amount of property, cash
or securities as he would have been entitled to receive upon the happening of
any such corporate event as if he had been, immediately prior to such event, the
holder of the number of shares covered by his Option.




 
(2)
Any adjustment in the number of shares shall apply proportionately to only the
unexercised portion of the Option granted hereunder. If fractions of a share
would result from any such adjustment, the adjustment shall be revised to the
next lower whole number of shares.

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
12. FURTHER CONDITIONS OF EXERCISE.



 
(1)
Unless prior to the exercise of the Option the shares issuable upon such
exercise have been registered with the Securities and Exchange Commission
pursuant to the Act, the notice of exercise shall be accompanied by a
representation or agreement of the person or estate exercising the Option to the
Company to the effect that such shares are being acquired for investment
purposes and not with a view to the distribution thereof, and such other
documentation as may be required by the Company, unless in the opinion of
counsel to the Company such representation, agreement or documentation is not
necessary to comply with such Act.




 
(2)
The Company shall not be obligated to deliver any Common Stock until there has
been qualification under or compliance with such federal or state laws, rules or
regulations as the Company may deem applicable.



13. EFFECTIVENESS OF THE PLAN. The Plan shall become operative and in effect on
such date as shall be fixed by the Board of Directors of the Company in its sole
discretion.


14. TERMINATION, MODIFICATION AND AMENDMENT.



 
(1)
The Plan (but not the Options) shall terminate on a date within ten (10) years
from the date of its adoption by the Board of Directors of the Company, or
sooner as hereinafter provided, and no Option shall be granted after termination
of the Plan.




 
(2)
The Board of Directors may at any time, on or before the termination date
referred to in Section 14(1) hereof, terminate the Plan, or from time to time
make such modifications or amendments to the Plan as it may deem advisable.




 
(3)
No termination, modification, or amendment of the Plan may, without the consent
of the individual or entity to which any Option shall have been granted,
adversely affect the rights conferred by such Option.



15. NOT A CONTRACT OF EMPLOYMENT. Nothing contained in the Plan or in any Stock
Option Agreement executed pursuant hereto shall be deemed to confer upon any
individual or entity to whom an Option is or may be granted hereunder any right
to remain in the employ or service of the Company or a subsidiary corporation of
the Company or any entitlement to any remuneration or other benefit pursuant to
any consulting or advisory arrangement.


16. USE OF PROCEEDS. The proceeds from the sale of shares pursuant to Options
granted under the Plan shall constitute general funds of the Company.


17. INDEMNIFICATION OF BOARD OF DIRECTORS OR COMMITTEE. In addition to such
other rights of indemnification as they may have, the members of the Board of
Directors or the Committee, as the case may be, shall be indemnified by the
Company to the extent permitted under applicable law against all costs and
expenses reasonably incurred by them in connection with any action, suit, or
proceeding to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan or any rights
granted thereunder and against all amounts paid by them in settlement thereof or
paid by them in satisfaction of a judgment of any such action, suit or
proceeding, except a judgment based upon a finding of bad faith. Upon the
institution of any such action, suit, or proceeding, the member or members of
the Board of Directors or the Committee, as the case may be, shall notify the
Company in writing, giving the Company an opportunity at its own cost to defend
the same before such member or members undertake to defend the same on his or
their own behalf.
 
18. GOVERNING LAW. The Plan shall be governed by, and all questions arising
hereunder shall be determined in accordance with, the laws of the State of
California.
 

 
- 3 -

--------------------------------------------------------------------------------

 